Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement filed September 20, 2022 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has failed to provide a translation of the reference listed as reference #1 under NON-PATENT LITERATURE DOCUMENTS.  It has been placed in the application file, but the information referred to therein, with respect to the reference listed as reference #1 under NON-PATENT LITERATURE DOCUMENTS, has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The replacement drawing sheet received on September 27, 2022 have been entered. 



Drawings
1)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the gasket having . . . a gasket front wall that is concave, smooth and uninterrupted in cross section and a gasket back wall that is concave, smooth and uninterrupted in cross section”, (claim 1); “the gasket having . . . a gasket front wall that is concave, smooth and uninterrupted in cross section, a gasket back wall that is concave, smooth and uninterrupted in cross section”, (claim 10); “the gasket having . . . a gasket front wall that is concave and free of discontinuities in cross-section and a gasket back wall that is concave and free of discontinuities in cross-section”, (claim16); and “the gasket having . . . a gasket front wall that is concave and free of discontinuities in cross section, a gasket back wall that is concave and free of discontinuities in cross section”, (claim 17), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure does not appear to have originally set forth “the second frameless glass panel is fixedly positioned with respect to the first frameless glass panel”, (claim 1).
The disclosure does not appear to have originally set forth “the gasket having . . . a gasket front wall that is concave, smooth and uninterrupted in cross section and a gasket back wall that is concave, smooth and uninterrupted in cross section”, (claim 1).
The disclosure does not appear to have originally set forth “the gasket having . . . a gasket front wall that is concave, smooth and uninterrupted in cross section, a gasket back surface that is concave, smooth and uninterrupted in cross section”, (claim 10).
The disclosure does not appear to have originally set forth “the second frameless glass panel is fixedly positioned with respect to the first frameless glass panel”, (claim 16).
The disclosure does not appear to have originally set forth “the gasket having . . . a gasket front wall that is concave and free of discontinuities in cross-section and a gasket back wall that is concave and free of discontinuities in cross-section”, (claim 16).
The disclosure does not appear to have originally set forth “the gasket having . . . a gasket front wall that is concave and free of discontinuities in cross section, a gasket back wall that is concave and free of discontinuities in cross section”, (claim 17).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1, (and claims 3, 4, 6-9 and 18 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by, “the second frameless glass panel is fixedly positioned with respect to the first frameless glass panel” as recited within lines 13-14 of claim 1. The specification does not appear clear and complete as to the second frameless glass panel is fixedly positioned with respect to the first frameless glass panel. It is therefore not clear as to what is being defined by.
The language of claim 1, (and claims 3, 4, 6-9 and 18 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by, “the gasket having . . . a gasket front wall that is concave, smooth and uninterrupted in cross section and a gasket back wall that is concave, smooth and uninterrupted in cross section” as recited within lines 18-21 of claim 1. The specification does not appear clear and complete as to a gasket having a front wall that is concave, smooth and uninterrupted and a back wall that is concave, smooth and uninterrupted. It is therefore not clear as to what is being defined by any of concave, smooth and particularly, uninterrupted. 
The language of claim 10, (and claims 11-13 and 15 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by, “the gasket having . . . a gasket front wall that is concave, smooth and uninterrupted in cross section, a gasket back surface that is concave, smooth and uninterrupted in cross section” as recited within lines 6-9 of claim 10. The specification does not appear clear and complete as to a gasket having a front wall that is concave, smooth and uninterrupted and a back wall that is concave, smooth and uninterrupted. It is therefore not clear as to what is being defined by any of concave, smooth and particularly, uninterrupted.
The language of claim 16, (and claim 19 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by, “the second frameless glass panel is fixedly positioned with respect to the first frameless glass panel” as recited within lines 13-14 of claim 16. The specification does not appear clear and complete as to the second frameless glass panel is fixedly positioned with respect to the first frameless glass panel. It is therefore not clear as to what is being defined by.
The language of claim 16, (and claim 19 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by, “the gasket having . . . a gasket front wall that is concave and free of discontinuities in cross-section and a gasket back wall that is concave and free of discontinuities in cross-section” as recited within lines 18-21 of claim 16. The specification does not appear clear and complete as to a gasket having a front wall that is concave and free of discontinuities in cross-section and a back wall that is concave and free of discontinuities in cross-section. It is therefore not clear as to what is being defined by either of concave and free of discontinuities. 
The language of claim 17 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by, “the gasket having . . . a gasket front wall that is concave and free of discontinuities in cross-section, a gasket back wall that is concave and free of discontinuities in cross-section” as recited within lines 6-9 of claim 17. The specification does not appear clear and complete as to a gasket having a front wall that is concave and free of discontinuities in cross-section and a back wall that is concave and free of discontinuities in cross-section. It is therefore not clear as to what is being defined by either of concave and free of discontinuities.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 4 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Isaac et al. 2004/0200167.   As to claims 1 and 16, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Isaac et al. discloses, Fig. 2 for example, a wall panel system comprising:
	a first frameless glass panel 12 configured to be secured between a floor and a ceiling of a room having a first side and a second side, the first and second sides of the first frameless glass panel each being free of any vertical frame
member, the first side of the first frameless glass panel defining a first edge having a
first edge profile, wherein the first edge defines a front corner and a back corner, and wherein each of front and back corners of the first edge are chamfered;
	a second frameless glass panel 14, configured to be secured between the floor and the ceiling of the room and having a first side and a second side, the first
and second sides of the second frameless glass panel each being free of any vertical
frame member, the second side of the second frameless glass panel defining a second
edge having a second edge profile, wherein the second edge defines a front corner and a back corner, wherein each of front and back corners of the second edge are chamfered, and wherein the second frameless glass panel is fixedly positioned with respect to the first frameless glass panel when the first and second frameless glass panels are secured between the floor and ceiling of the room; and
	a gasket 10 received between the first and second edges, the gasket having a first longitudinal edge defining a complementary profile to the first edge profile, (edge profile of 12), and a second longitudinal edge defining a complementary profile to the second edge profile, (edge profile of 14), the gasket having a transverse cross-section defining a gasket front wall 38/18/38’ that is concave, smooth and uninterrupted in cross section and a gasket back wall 40/26/40’ that is concave, smooth and uninterrupted in cross section, and wherein the gasket extends over the chamfered front and back corners of the first edge of the first frameless glass panel, and over the chamfered front and back comers of the second edge of the second frameless glass pane. Also front wall could be along 42/44 with back wall along 42’/44’ with either being considered any of concave, smooth and uninterrupted [free of discontinuities for claim 16], (concave going inward and out; smooth and uninterrupted as by a smooth transition from one side 44 to the other 42). However, as stated above the Isaac et al. gasket also meets the language of claims 1 and 16 with the front side 22 and back side 30 of Isaac et al. also defining the respective edges that accommodate the edges of the first and second frameless glass panel.
3. The gasket has a front 38/38’, a back 40/40’, and a middle 18/26, (or the gasket has a front 38/40, a back 38’/40’, and a middle 18/26), further wherein the front of the gasket and the back of the gasket each have a greater width than the middle of the gasket.
4. The gasket has a front, (along 42/44), a back, (along 42’/44’), and a middle 18/26, further wherein each of the first and second side edges is received against the middle 18/26 of the gasket between the front and back of the gasket.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 6-8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi 4,086,734 in view of Isaac et al. 2004/0200167.
	As to claims 1 and 6-8 and 16, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Hayashi discloses a wall panel system having glass panels 13 with height adjustment assembly 35 having a support edge, (e.g., 44 or 45), supporting a bottom distance of the panel. A bottom distance channel is for example, at 51. A continuous base cover is at 42. Ceiling track is at 64. Fastener is at 24 and 65. Fasteners 24 and 65 are capable of securing a panel to a jamb adjacent a wall.
Hayashi does not appear to specifically set forth a gasket between the glass panels 13 with the panels having edges with chamfered front and back corners. However, Isaac et al. teaches application and utilization of a gasket between adjacent ends of frameless glass panels within a wall system which panels possess edges having chamfered front and back corners.
Therefore, to have provided the Hayashi wall with a gasket between frameless glass panels thus providing the desired spacer with a sealing capability, would have been obvious to one having ordinary skill in the art as taught by Isaac et al. The resulting Hayashi assembly would present a panel system configured to be secured between a floor and a ceiling of a room as well as a gasket meeting the limitations of claims 3 and 4, (reference is made to the above rejection of claims 3 and 4 pointing out how Isaac et al discloses the limitation(s)).
As for “the gasket having . . . a gasket front surface that is concave, smooth and uninterrupted and a gasket back surface that is concave, smooth and uninterrupted” found within lines 11-13 of claim 1, [free of discontinuities for claim 16], reference is made to the above rejection of claims 1, 3, 4 and 16 pointing out how Isaac et al discloses the limitation.

Claims 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaac et al. 2004/0200167 in view of Gosling et al. 8,176,707.
To have provided the Isaac et al. wall system with a sliding door, thus allowing for entrance and exit within any given area enclosed by such wall system, would have been obvious to one having ordinary skill in the art as taught by Gosling as at col. 12, lines 35-37.

Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi 4,086,734 in view of Isaac et al. 2004/0200167 as applied to claims 1-8 above, and further in view of Gosling et al. 8,176,707.
To have provided the Isaac et al. wall system with a sliding door, thus allowing for entrance and exit within any given area enclosed by such wall system, would have been obvious to one having ordinary skill in the art as taught by Gosling as at col. 12, lines 35-37.

Claims 10-13, 15 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/116741 A1 to Negrello in view of Isaac et al. 2004/0200167.
Negrello discloses, Figs. 1-9 for example, a wall panel system comprising:
two or more glass wall panels 2 arranged adjacent one another to define a butt- glazed assembly, each of the two or more glass panels including a first side, a second side, a top side, and a bottom side;
;
a continuous ceiling cover 44 extending across the top side of each of the two or more glass wall panels;
a continuous base cover 38, 62 extending across the bottom side of each of the two or more glass wall panels; and
two or more height adjusters 20/24, 20/22/26/28 arranged within the continuous base cover and including a clamp 30/18, 64 to engage the bottom side of each of the two or more glass panels and configured to compensate for floor or ceiling deviations to create a uniform wall panel assembly.
Negrello does not appear to specifically set forth a gasket arranged between an adjacent pair of the two or more glass wall panels along the second side of each of the two or more glass wall panels. 
However, Isaac et al. teaches, Figs. 1, 7 and 8 for example, application and utilization of adjacent glass panels forming a wall system with a gasket 10 arranged between an adjacent pair of the two or more glass wall panels 12, 14 along the second side of each of the two or more glass wall panels.
Therefore, to have formed the glass wall panel system of Negrello with a gasket arranged between an adjacent pair of the two or more glass wall panels along the second side of each of the two or more glass wall panels, thus providing a stable wall system having a seal between glass panels, would have been obvious to one having ordinary skill in the art as taught by Isaac et al.
As for “the gasket having . . . a gasket front surface that is smooth and uninterrupted, a gasket back surface that is smooth and uninterrupted” found within lines 8-10 of claim 10, [free of discontinuities for claim 17], reference is made to the above rejection of claims 1-4 and 16 pointing out how Isaac et al discloses the limitation. 
As for claim 11, to have formed the Negrello wall panel system with each of the two or more glass wall panels including a thickness of between about 1/4" and about 3/8", thus providing any specific wall design as may be necessary or desired, would have been obvious to one having ordinary skill in the art as suggested by Negrello as at page 4, lines 14-15.
As for claim 12, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), a width of the gasket of Negrello in view of Isaac et al. is less than a width of at least one of the two or more glass wall panels, (e.g., width of gasket 10 as between 38/40 and 38’/40’ is less than a width of at least one of the two or more glass wall panels 12, 14 with a width being measured between the “gasket front” and the “gasket back”).
As for claim 13, the gasket can be seen as defining a complementary profile between the adjacent pair of the two or more glass wall panels, (Negrello in view of Isaac et al. provides a complementary profile between the adjacent pair of the two or more glass wall panels).
As for claim 15, the one or both of the first side and the second side of each edge of the glass panels as taught by Isaac et al. can be seen as having chamfered edges with the gasket defining a pocket having a shape configured to receive the chamfered edges, (Negrello in view of Isaac et al. provides chamfered edges with the gasket defining a pocket having a shape configured to receive the chamfered edges).

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive.
Applicant references Fig. 8 as providing support for the unsupported language to “concave, smooth and uninterrupted”, (free of discontinuities for claims 16 and 17). However, Fig. 8 does not appear to illustrate the features directed to “concave, smooth and uninterrupted”, (free of discontinuities for claims 16 and 17). Applicant alludes only to a portion of Fig. 8, (no written description is afforded as to the constitution/structure of the gasket 511), with regard to original support for the language “concave, smooth and uninterrupted”, (free of discontinuities for claims 16 and 17). However, from what is illustrate in Fig. 8 one of ordinary skill in the art would not realize that the gasket is formed smooth and uninterrupted or free of discontinuities along a back or front wall thereof. Further, the examiner can only disagree that Fig. 8 illustrates a concave front and back surface of gasket 511.
Applicant argues the prior art does not show or teach a “concave, smooth and uninterrupted”, (free of discontinuities for claims 16 and 17), front and/or back wall. However, as set forth in the above rejections of claim 1, 10, 16 and 17 the applied prior art does disclose a “concave, smooth and uninterrupted” front and/or back wall.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  

























MS
October 20, 2022